ORDER
This matter having been duly presented to the Court on the motion of STEPHEN P. CHATBURN of MOUNT LAUREL, who was admitted to the bar of this State in 1974, seeking to vacate the Court’s Order filed December 16, 2013, to be reinstated to the practice of law, and for the release and return of funds that were restrained and transferred to the Superior Court Trust Fund;
And good cause appearing;
It is ORDERED that the motion is granted; and it is further
ORDERED that the Order filed December 16, 2013, is hereby vacated, and respondent is reinstated to the practice of law effective December 16, 2013; and it is further
ORDERED that the funds transferred and held by the Superior Court Trust Fund from respondent’s attorney accounts shall be released to STEPHEN P. CHATBURN forthwith.